Citation Nr: 1509767	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  04-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical myofascial pain syndrome.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with psychophysiological musculoskeletal disorder from January 15, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to a rating in excess of 30 percent for lumbosacral strain with psychophysiologic musculoskeletal disorder.  (The October 2002 rating decision was issued pursuant to an increased rating claim received on January 10, 2002.)

Based on receipt of additional evidence within one year of notice of the October 2002 determination, the matter was reconsidered in March 2003.  38 C.F.R. § 3.156(b).  However, the notice of disagreement was timely as to the October 2002 rating decision.  The Veteran's substantive appeal was received within 60 days of issuance of the statement of the case.

The RO later determined that this disability consisted of significant orthopedic and psychiatric symptomatology.  Accordingly, in a rating decision dated in February 2007, separate service connection was established for pain disorder associated with psychological factors and general medical condition, with a 50 percent rating assigned, effective from January 15, 2003.  A rating of 40 percent was assigned for lumbosacral strain with psycho-physiologic musculoskeletal disorder, also effective January 15, 2003.  A March 2012 rating decision assigned a 70 percent evaluation for the pain disorder, effective January 15, 2003, and a 100 percent evaluation, from November 19, 2009.  An August 2012 Board decision granted a 100 percent rating for lumbosacral strain with psycho-physiologic musculoskeletal disorder for the rating period on appeal prior to January 15, 2003.  The August 2012 Board decision also granted a 100 percent rating for the pain disorder from January 15, 2003 through November 18, 2009.

The March 2003 RO rating decision also found new and material evidence had not been received to reopen a claim of entitlement to service connection for cervical myofascial pain syndrome (previously finally denied by a rating decision in April 1994).  The Veteran ultimately failed to submit a timely substantive appeal and the decision became final.  See 38 C.F.R. § 7105.  However, in a February 2007 supplemental statement of the case, issued in April 2007, the RO sua sponte found that new and material evidence had not been received to reopen the claim for service connection for cervical myofascial pain syndrome.  In effect, this constituted issuance of a new RO decision after the prior March 2003 RO denial had become final, and the RO received the Veteran's notice of disagreement in June 2007.  A statement of the case was issued in February 2014, and a substantive appeal was received in April 2014, within 60 days of issuance of the statement of the case.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2008 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  

These matters were previously before the Board in January 2009 and August 2012 when they were remanded for additional development of the evidence.  They have been returned to the Board for appellate consideration.

The issue of entitlement to an increased rating for lumbosacral strain with psychophysiological musculoskeletal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An April 1994 rating decision denied entitlement to service connection for cervical myofascial pain syndrome, the Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.

2.  A March 2003 rating decision declined to reopen the Veteran's claim for entitlement to service connection for cervical myofascial pain syndrome, the Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.

3.  Additional evidence received since the March 2003 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for cervical myofascial pain syndrome.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The March 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for cervical myofascial pain syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim on appeal, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify the appellant of the evidence and information that is necessary to reopen the claim and VA must notify the appellant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide an appellant with notice of what constitutes new and material evidence to reopen a claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish the claim that were found insufficient in the previous denial.

In this case, the above-noted VCAA notice was not provided to the appellant prior to the initial adjudication.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  Here, the Veteran was provided adequate notice in correspondence dated in October 2012, and his claim to reopen was readjudicated in the February 2014 statement of the case.  Therefore, any notice error is not prejudicial.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

As noted above, the Veteran was provided a hearing before the undersigned VLJ during which the Veteran presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through questioning and testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The VLJ solicited information as to the existence of any relevant outstanding evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The claimant has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA, and the claimant has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  Based on the foregoing, the Board finds that VA satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Here, the Veteran seeks to reopen a claim of entitlement to service connection for cervical myofascial pain syndrome.  

An April 1994 rating decision denied entitlement to service connection for cervical myofascial pain syndrome.  The Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period; therefore the April 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  A March 2003 rating decision declined to reopen the Veteran's claim of entitlement to service connection for cervical myofascial pain syndrome.  Although the Veteran filed a notice of disagreement in May 2003, he did not file a substantive appeal within the appeal period following the April 2004 statement of the case, and no new and material evidence was submitted within that appeal period.  As such, the March 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the claimant's disability was both preexisting and not aggravated by service.  38 U.S.C. § 1153.  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the April 1994 rating decision denied entitlement to service connection because there was no evidence showing that cervical myofascial pain syndrome was either incurred in or aggravated by service.  The rating decision emphasized that the Veteran's May 1970 VA examination was negative for any evidence of a cervical spine disability, and that he was not diagnosed as having cervical muscular spasm until 1992, nearly 22 years after separation from service.  The rating decision concluded that a November 1969 motor vehicle accident resulting in cervical spine fracture noted on the Veteran's February 1970 separation examination report was a typographical error, and that it actually referenced the Veteran's own report of a cervical spine fracture in 1961 which preexisted service.

The March 2003 rating decision declined to reopen the claim for entitlement to service connection because the evidence received essentially duplicated evidence previously received from the Veteran which was already considered in the April 1994 rating decision.  

As such, to be considered material, the evidence received by VA since the March 2003 prior final denial must relate to an unestablished fact necessary to substantiate the claim; i.e., it must show that the Veteran's current cervical myofascial pain syndrome was either incurred in service or preexisted and was aggravated by his period of active duty service.   

The relevant evidence on file at the time of May 2003 rating decision consisted of the Veteran's service treatment records; the report of a May 1970 VA examination which did not reveal cervical spine symptomatology; the report of a June 1975 VA examination which did not reveal cervical spine symptomatology; the report of an August 1993 VA examination; VA treatment records dated from October 1976 to January 2003; correspondence from the Veteran's treating VA physician received in August 1993 which described his current upper back symptomatology; the transcript of the Veteran's November 1993 Decision Review Officer hearing; the report of a January 2003 VA examination; and various statements from the Veteran alleging that he injured or aggravated his cervical spine while in service.  

The evidence received by VA since March 2003 consists of a report of an April 2005 VA examination; VA treatment records dated from September 2005 to March 2012; the report of a November 2009 VA examination; the report of a November 2013 VA examination; the transcript of the Veteran's October 2008 Travel Board hearing; and various written statements from the Veteran alleging that he injured or aggravated his cervical spine while in service.  

The above evidence is new in that it was not previously of record; however, the Veteran's statements and testimony are cumulative of his lay statements and testimony previously on file in support of the claim in which he alleged that his current cervical spine symptomatology was incurred in or aggravated by service.  Consequently, the Veteran's lay statements and testimony received since March 2003 are cumulative of evidence already on file and are not material.  

Similarly, the medical evidence received since March 2003 is new in that it was not previously of record.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim, when considered either by itself or with previous evidence of record.  In other words, the medical evidence received since March 2003 does not relate the etiology of the Veteran's current cervical myofascial pain syndrome to his period of active duty service, or that any pre-existing cervical spine disability was aggravated by service, which were the bases of the previous final denials.  

Because the Board finds that the record does not contain new and material evidence to reopen the claim of entitlement to service connection for cervical myofascial pain syndrome, the claim to reopen must be denied.


ORDER

New and material evidence not having been received, the request to reopen the claim of entitlement to service connection for cervical myofascial pain syndrome is denied.


REMAND

The Veteran also seeks entitlement to a rating in excess of 40 percent from January 15, 2003 for lumbosacral strain with psychophysiological musculoskeletal disorder.

The Veteran was provided with an examination of his lumbar spine most recently in November 2013.  However, in correspondence received in April 2014, the Veteran indicated that his lumbar spine symptomatology was more severe than documented at that examination, as evidenced by a spinal surgery he was scheduled to undergo in April 2014.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  Therefore, the Board determines that a remand is necessary to afford the Veteran another VA examination to assess the nature and severity of his spine disability. 

In addition, the Board observes that the Veteran receives treatment through the VA Boston Healthcare System at the Jamaica Plain Division in Boston, Massachusetts, but the most recent VA treatment records are dated in March 2012.  Significantly, the Veteran indicated that he was scheduled to undergo spinal surgery in April 2014.  Therefore, all treatment notes for the Veteran from that facility dated from March 2012 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from VA Boston Healthcare System, Jamaica Plain Division, in Boston, Massachusetts, and any associated outpatient clinics dated from March 2012 to the present, to include any report of spinal surgery in April 2014.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorder must be accomplished.  The examiner should describe the Veteran's disability in accordance with VA rating criteria.  A complete rationale for all opinions must be provided.

A complete rationale for any opinion advanced should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences of failure to report for any VA examination without good cause may include the denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


